Citation Nr: 1235737	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  10-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left shoulder disability secondary to a service-connected low back disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1975 to June 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran has only claimed entitlement to service connection for a left shoulder disability as secondary to a low back disability in this case.  The Board has, therefore, recharacterized the issue on appeal as a claim for secondary service connection.

The Veteran was scheduled for a Board personal hearing in December
 2010 (Travel Board).  The day before his scheduled hearing date, the Veteran reported that he could not attend the hearing because his vehicle was out of commission.  Upon his request, the Veteran was rescheduled for a new hearing in January 2011.  On the scheduled hearing date in January 2011, the Veteran reported that he could not attend the hearing because his vehicle had broken down.  The Veteran was rescheduled again, for a February 2011 Travel Board hearing.  The Veteran did not attend the February 2011 hearing; his hearing request has accordingly been withdrawn.    


FINDINGS OF FACT

1.  The Veteran is currently service-connected for a low back disability. 

2.  The Veteran has radicular pain and numbness in the left leg secondary to a service-connected low back disability. 

3.  The Veteran has a current left shoulder disability which is proximately due to a post-service fall off of a ladder that occurred in March 2004.

4.  The March 2004 post-service fall is not proximately due to a service-connected low back disability nor is it related left leg pain and/or numbness.

5.  A left shoulder disability is not etiologically related to a service-connected low back disability.

CONCLUSION OF LAW

A left shoulder disability is not proximately due to, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a May 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim for service connection on a secondary basis, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The March 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, VA examinations, and lay statements have been associated with the claims file.  The Veteran was afforded a VA examination in November 2008 to address secondary service connection for his claimed left shoulder disability.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; and contains an adequate opinion responsive to the issue of whether the Veteran's reported pain or numbness in the left leg was due to his service-connected back disability, and whether the fall which resulted in injury to the left shoulder was due to the Veteran's low back disability with pain or numbness in the left leg.  The Board finds, additionally, that the VA examiner provided adequate reasons and bases for the opinions rendered based on an accurate factual background consistent with factual findings made by the Board.  

A medical opinion was not provided with respect to whether a left shoulder disability is directly related to service; however, the Veteran has not claimed service connection for a left shoulder disability on a direct basis.  Therefore, the Board finds that the current appeal is not for direct service connection and an opinion is not required in that regard.  

A medical opinion was not provided with respect to whether a left shoulder disability was aggravated by a service-connected low back disability.  In determining whether the duty to assist requires that a medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As the Board will discuss in more detail below, the Board finds that the evidence of record does not indicate that a current left shoulder disability may have been aggravated by a service-connected low back disability; the record does not include medical evidence that suggests a nexus between the Veteran's left shoulder disability and his low back disability; and the Board finds that he Veteran has not provided credible evidence linking his post-service fall to his service-connected low back disability or any associated left leg numbness or pain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In that regard, the Veteran is not claiming that his currently diagnosed left shoulder disability is related directly to any pathology in his lumbar spine but instead relates it to an intercurrent injury, specifically a fall off a ladder; and the Board has found that the Veteran's fall is not proximately due to his service-connected low back disability.  For these reasons, the Board finds that an additional opinion is not necessary to address whether the Veteran's left shoulder disability was aggravated by a service-connected low back disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has not claimed service connection for a left shoulder disability on a direct basis.  Instead, the Veteran specifically contends in June 2008 statements, that a pinched nerve in his left leg, due to a service-connected low back disability, caused him to fall off of a ladder resulting in injury to his left shoulder.  The Veteran further elaborated that while he was painting a house, as he proceeded to step down with his left leg, it was as if his left leg was not there, being numb, causing him to fall approximately 30 feet.  He reported that he landed flat on his back with his left arm landing on a cross tie.  He indicated that this injury eventually led to a total shoulder replacement in June 2008.  Because the Veteran is only claiming service connection for a left shoulder disability on a secondary basis; the Board will not address the issue of direct service connection in this decision.

The Veteran is currently service-connected for a low back disability.  The Veteran has been service-connected for low back pain, rated as lumbar strain since his separation from service in June 1976.  

Radicular pain and numbness in the left leg is secondary to a service-connected low back disability.  VA examinations dated in November 1976 and July 1984 for the evaluation of a low back disability show that the Veteran reported symptoms of occasional numbness or pain and giving way of the left leg.  Private treatment records dated in September 1988 reflect a diagnosis of back pain with left hemipelvis radiation.  A December 1990 VA examination reflects degenerative lumbar disc disease with sciatica.  A November 2008 VA examination evaluated disabilities of the left shoulder and lumbar spine.  The VA examiner opined that left leg pain was likely related lumbar spine degenerative disc disease as it was in a radicular pattern.   This opinion was based on a review of the claims file and examination of the Veteran, and the VA examiner's reasoning was based on the Veteran's symptomatic presentation at the time of examination .  The Board finds, therefore, that the opinion is probative.   The Board finds, therefore, that medical evidence of record establishes that the Veteran has radicular pain and numbness in the left leg secondary to a service-connected low back disability.  

The Board finds that the Veteran has a currently diagnosed left shoulder disability which is proximately due to a post-service fall off of a ladder.  As noted above, the Veteran contends that he injured his left shoulder after falling off a ladder from a height of approximately 30 feet, and contends that this fall was due to left leg numbness secondary to his back disability.  The Veteran did not initially identify the date of his initial injury, but in a later February 2010 substantive appeal, he indicated that the injury to the left shoulder happened around 2005.  The Veteran has indicated that he was treated at VA for this injury.

VA treatment records show that the Veteran sustained two falls in which he injured his shoulder, one in 2003 and one in 2004.  The 2004 injury was due to a fall off of a ladder and the Board finds that the second injury is most consistent with the injury described by the Veteran.  A 2005 injury is not shown by medical evidence of record.  

VA treatment records dated in May 2003 show that the Veteran reported falling  approximately three feet, off of a bucket and into a ditch, landing on his coccyx and left shoulder.  May 2003 x-rays showed no fracture, but the Veteran had possible underlying sclerosis/rotator cuff pathology.  

The Veteran was not seen again for the left shoulder until March 2004.  VA treatment records show that the Veteran reported that he had fallen, approximately 20 feet off the roof of a one-story building.  He reported that he fell onto his back, and reported having back pain and left shoulder pain.  He denied any chest pain or dizziness prior to the fall; but claimed that he "simply lost his footing."  X-rays taken of the left shoulder that day were negative.  The Veteran was seen for again a few days later for severe back and shoulder pain.  He reported that he was a painter and fell off a ladder approximately 20 feet onto his chest and left chest wall and leg.  X-rays were reviewed and there were no fractures shown.  The Veteran was seen approximately three weeks later in April 2004 for continued left shoulder pain.  X-rays at that time demonstrated left glenoid dysplasia and type 2 acromioclavicular separation.  

VA treatment records show that the Veteran had continued complaints of pain in the left shoulder since the March 2004 fall off of a ladder; though the Board finds that his reports as to the date of his injury are not accurate.  The Veteran reported left shoulder pain due to a fall off a ladder two years prior in October 2007.  At that time, the Veteran reported falling again one month prior, and he had additional pain with raising his arm.  A March 2008 orthopedic surgery consultation shows that the Veteran reported falling off a ladder two years prior, resulting in his current shoulder problem.  However, the VA physician stated based on a review of his record, that he was found to have x-rays going back to 2004, indicating that he had the problem longer than stated.  The physician noted that a December 2007 MRI showed full thickness supraspinatus tear, and referred the Veteran for evaluation for possible surgical repair of the rotator cuff.  A June 2008 orthopedic surgery note indicates that the Veteran had a long history of left-sided shoulder pain since a fall from a height in 1994 (sic).  The Veteran underwent a left shoulder hemiarthroplasty in June 2008.  A November 2008 VA examiner diagnosed the Veteran with a current left shoulder rotator cuff arthropathy based on a review of the records.

The Board finds, based on the chronology of events as described in the Veteran's VA treatment records, that the Veteran has a currently diagnosed left shoulder rotator cuff arthropathy stemming from a March 2004 fall off of a ladder.  While the Veteran reported that the fall happened in 2005, or that the fall happened two years prior in 2007 and 2008 reports; the Board finds that these reports are inconsistent with objective findings in the record, and are, thus, not accurate.  The Veteran was treated on the same day of his initial fall in March 2004 and received follow-up treatment in the proceeding weeks.  Therefore, the Board has accorded more probative weight to the medical evidence of record contemporaneous to the date of the fall.  A review of VA treatment records show that the fall off of a ladder, described by the Veteran occurred in 2004, and the Veteran is shown to have chronic shoulder complaints since that time leading up to his current diagnosis.  

The Board finds that a March 2004 post-service fall is not proximately due to left leg pain and/or numbness associated with a service-connected low back disability.  Secondary service connection is awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011); see Roper v. Nicholson, 20 Vet.App. 173, 181 (2006); Libertine v. Brown, 9 Vet.App. 521, 522 (1996); Allen v. Brown, 7 Vet.App. 439, 448 (1995).  In determining whether service-connection is warranted, the Board must first address whether the Veteran's left shoulder disability was caused as a result of a fall precipitated by his low back disability and associated left leg numbness.  See Jones v. West, 12 Vet.App. 383 (1999), citing Reiber v. Brown, 7 Vet.App. 513, 516  (1995); see also Roper v. Nicholson, 20 Vet.App. at 182-83 (remanding appellant's secondary service connection claims where the Board failed to address the proximate cause requirement of 38 C.F.R. § 3.310(a)).  "Proximate cause" is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Black's Law Dictionary 1225 (6th ed.1990); see Forshey v. West, 12 Vet.App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by, Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003) (adopting "proximate cause" definition).  

First, the Board finds that the Veteran is competent to report that left leg numbness caused his March 2004 fall off of a ladder, and in accordance with the Board's findings above, the Veteran has current left leg pain and numbness secondary to a service-connected low back disability.  Second, in accordance with the Board's findings above, the Veteran has submitted competent, credible, and probative medical evidence showing that the March 2004 fall indeed caused his current left shoulder disability.  However, in the present case, a March 2004 fall off of a ladder presents an intervening cause for the left shoulder disability, and while the Board finds that the Veteran is competent to provide lay testimony as to the cause of his fall, the Board must also address whether the Veteran's statements are credible.  

The Board finds that the question of whether the fall off of ladder in March 2004 was due to reported numbness in the left leg is not a medical question, but instead involves factual finding which turns on the credibility of the Veteran's statements.  The Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board finds that the Veteran has not provided credible lay evidence showing that a March 2004 fall off of a ladder was due to a service-connected low back disability with radicular symptoms in the left leg.  

While the Veteran may have sustained a fall in off of a ladder in March 2004 resulting in a current left shoulder disability; the Board finds it significant that VA treatment records dated in March 2004 show that at the time of his fall, he did not identify left leg numbness, pain, or other radicular symptoms as being the cause of his fall, and instead claimed that he "simply lost his footing."  The Board finds highly unlikely that the Veteran would have specifically denied dizziness or chest pain as a cause of his fall and report only that he lost his footing, but fail to report any corresponding numbness in the left leg as being a cause of the fall to treatment providers on the day of the event.  In VA treatment records dating from 2004 to 2008, the Veteran continued to describe the March 2004 fall off of a ladder in describing his left shoulder injury, but did not once report any problems with left leg numbness in conjunction with this injury.  

The Board finds the fact that the Veteran did not report numbness in the left leg at the time of the initial 2004 injury, when addressing the cause of his injury, is one factor that weighs against the credibility of his claim.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Board finds that lack of any continuing reports or treatment for left leg numbness subsequent to the initial 2004 fall further weighs against the credibility of current statements made in support of the Veteran's claim for benefits.  

The earliest evidence of record which indicates that the March 2004 fall off of a ladder was due to numbness in the left leg was made in June 2008, in conjunction with the Veteran's May 2008 claim.  The Board finds that the Veteran's more recent assertions made as part of the current compensation claim is outweighed by the lay and medical evidence of record contemporaneous with the Veteran's initial treatment which does not indicate that the fall was due to any numbness or other symptomatology in the left leg.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005) (which upheld Board's denial of service connection and finding that the Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim). 

A November 2008 VA examiner stated, with regard to the question of whether the Veteran's left shoulder disability was secondary to his low back disability, that that he could not resolve the issue without resorting to mere speculation.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Additionally, the Board finds that the VA examiner provided adequate reasons and bases explaining why it would be speculative to resolve the issue of secondary service connection in the Veteran's favor.  In that regard, the VA examiner opined that the Veteran's left leg pain was likely related to his lumbar spine disability.  He also noted the Veteran's allegation that his left shoulder problem was related to his left leg going numb and his fall from a ladder which resulted in the left shoulder injury.  The VA examiner reasoned that there are multiple reasons one might fall from a ladder, including the Veteran's own rational; however, he stated that why the Veteran fell was subject to mere speculation.  The Board finds that the VA examiner based his opinion on an accurate factual background, and his reasoning is consistent with the Board's finding that the Veteran's fall is not proximately due to numbness in left leg, and that the Veteran's lay statements alone are not sufficient to establish such an event.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The evidence that could be considered favorable to the Veteran's claim of entitlement to service connection for a left shoulder disability hinge on his statements regarding the cause of a March 2004 post-service fall resulting in injury of the left shoulder.  Those statements, however, are of little probative value because the Board finds that the Veteran is not credible.  After a review of the competent, credible, and probative evidence of record, the Board finds that the weight of the evidence does not establish that a March 2004 post-service fall was proximately due to left leg pain and/or numbness nor is it secondary to a service-connected low back disability.  

In evaluating a claim for secondary service-connection, the Board must also address the question of aggravation.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995).  The Board finds that a left shoulder disability is not aggravated by a service-connected low back disability or associated left leg numbness and pain.  The evidence of record does not indicate that a current left shoulder disability may have been aggravated by a service-connected low back disability or left leg radiculopathy through any pathology in the lumbar spine.  Instead, the Veteran claims that his left shoulder disability is related to his service-connected back disability via an intercurrent fall off of a ladder, which thereby resulted in injury to the left shoulder.  The Board has found that the Veteran's fall, resulting in injury to his left shoulder is not proximately due to his service-connected low back disability or related left leg numbness; thus, the Board finds that the Veteran's fall could not be the proximate cause of any aggravation in the left shoulder.  For these reasons, the Board finds that a left shoulder disability was not aggravated by a service-connected back disability. 

In weighing the credible, competent, and probative lay and medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that his left shoulder disability was proximately due to, or aggravated by his low back disability on the theory of secondary service connection.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the veteran's claim.


ORDER

Service connection for a left shoulder disability secondary to a service-connected low back disability is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


